Citation Nr: 0106658	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that granted the veteran's request to 
reopen a 1997 rating decision, and then, denied the benefit 
sought on appeal.  The veteran, who had active service from 
May 1944 to April 1946, appealed that decision to the Board.    


FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 1997, the 
RO denied service connection for hypertension.

2.  The evidence associated with the claims file following 
the July 1997 rating decision is neither cumulative nor 
redundant of evidence already of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hypertension.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp 2000).  

2.  The evidence associated with the claims file since the 
July 1997 denial is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
hypertension have been met.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim of entitlement 
to service connection for hypertension.  The Board observes 
that the veteran's claim was first considered and denied in a 
July 1997 rating decision on the basis that there was no 
evidence that hypertension was incurred during service or 
within the presumptive period thereafter.  The veteran was 
notified of that decision and his appellate rights by VA 
letter dated in July 1997, but he did not initiate a timely 
appeal as to that decision and it became final.  See 
38 U.S.C.A. §7105(a)(c).   

In October 1999 the veteran sought to have his claim of 
service connection for hypertension reopened based upon a 
private treating physician's letter, dated in that same 
month, which suggests that there could be a connection 
between the veteran's current hypertension and his military 
service.  After reopening the claim, the RO denied service 
connection in a December 1999 rating decision, on the basis 
that there was no evidence that the hypertension was incurred 
during service.   

The Board points out that although the RO recently reopened 
the claim for service connection for hypertension, and 
adjudicated the claim on the merits, the Board must first 
examine whether the evidence warrants reopening the claim.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened, is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

According to the law, if new and material evidence is 
presented with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. §5108; 38 C.F.R. §3.156 (2000).  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented since the last final 
disallowance of the claim is "new and material."  Under 38 
C.F.R. §3.156(a), new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999), but see The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (eliminates 
the concept of a well-grounded claim).

In this case, the private physician's October 1999 letter-
which is presumed credible for purposes of determining 
whether the claim should be reopened -suggests the 
possibility that the veteran's present hypertension has a 
connection to his active service.  As this opinion was not 
before the RO when the July 1997 final decision was made, it 
is clearly "new" evidence.  Moreover, the Board finds that 
this evidence bears directly and substantially on the matter 
under consideration, as it provides evidence of a possible 
nexus, or link, between the veteran's current hypertension 
and his military service, which was the basis of the RO's 
final denial in July 1997.  As such, the Board finds that the 
evidence is "material," and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. §3.156(a).  Accordingly, the Board 
finds that the veteran's claim for entitlement to service 
connection for hypertension is reopened.  



ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for hypertension, and to that extent, the appeal 
is granted.


REMAND

As the Board determined that the veteran's claim for service 
connection for hypertension is reopened, the Board must 
ensure that the duty to assist has been satisfied.  The Board 
notes that, during the pendency of this appeal, the law 
pertaining to claims for VA benefits was amended, effective 
November 9, 2000.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law removed 
the former requirement that compensation claims had to be 
well-grounded in order for the "duty to assist" to apply.  
In light of the amended law, which is more favorable to the 
claimant than the prior law, the Board finds that additional 
development must be completed in this appeal before the Board 
may proceed with appellate disposition.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991)(when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply). 

According to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), "[t]he Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §5103A(a)).  In the case of a claim for 
disability compensation, the duty to assist includes 
obtaining relevant records.  Id.  

The Board does not find that the current record satisfies the 
heightened duty to assist law set forth in the Veterans 
Claims Assistance Act of 2000.  In particular, the veteran 
identified four medical sources-St. John's Hospital, Freeman 
Neosho Hospital, Chas H. Bentlage, and Dr. Compton Family 
Services-from which relevant treatment records might be 
obtained.  He also provided authorizations to obtain those 
medical records.  The RO did not pursue obtaining these 
records, apparently on the premise that they were too remote 
in time to have any bearing on the claim. 

The Board also notes that the last VA examination was 
performed in 1980 and does not provide an opinion as to nexus 
between any current hypertension and the veteran's military 
service.  A more recent VA examination addressing that 
question would be particularly helpful in rendering a 
decision on this matter.  

Accordingly, the Board finds that further development is 
warranted.  Therefore, the case is REMANDED to the RO for the 
following action:   

1.  The RO should contact the medical 
sources identified by the veteran and 
request all relevant medical records.  
Copies of all requests, as well as 
responses, should be clearly documented 
in the claims file, as well as the 
reason that any record could not be 
obtained.  The RO should also contact 
the veteran and request that he provide 
names and dates of any other medical 
providers, both VA and non-VA, who have 
treated him for the claimed disorder, 
and whose records are not yet in his 
claims file.  The RO should assist the 
veteran with obtaining copies of any 
such relevant records.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current hypertension.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is asked to review all 
relevant records associated with the 
claims file, including those records 
obtained through the development 
requested above.  Also the examiner is 
requested to render an opinion as to 
the connection, if any, between the 
veteran's present hypertension and his 
active service, including, but not 
limited to, whether any current 
hypertension had its onset during the 
veteran's military service, or during 
the first post-service year.  The 
examiner is requested to provide a 
detailed explanation for all opinions 
rendered.

3.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefit sought 
can be granted.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The purpose of this REMAND is to ensure that due process 
requirements have been met, and to comply with the Veterans 
Claims Assistance Act of 2000.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No further action is required of 
the appellant until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §20.1100(b) (2000).


